41 F.3d 1514
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.REAL PROPERTY TITLED IN the NAME OF Bryan F. LENTZ, Locatedat 4455 Kaluamakua Road, Kilauea Island and Countyof Kauai, State of Hawaii, TMK4-5-2-021-011, Defendant,Bryan F. Lentz, Claimant-Appellant.

1
No. 94-15306.


2
United States Court of Appeals, Ninth Circuit.

Argued and Submitted Nov. 2, 1994.Decided Nov. 18, 1994.

3
Before:  BROWNING, TROTT, and KLEINFELD, Circuit Judges

ORDER

4
Because Lentz failed to bear his burden of perfecting the record on the issues regarding procedural improprieties he raised on appeal, those issues are not properly before this court.  See Andersen v. Cumming, 827 F.2d 1303, 1305 (9th Cir.1987).  Lentz failed to offer any evidence that might have created a genuine issue of material fact as to his Eighth Amendment defense.  Accordingly, the district court's judgment is AFFIRMED.